     Case 3:21-cv-01814-D-BN Document 7 Filed 09/16/21         Page 1 of 2 PageID 28



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

DEMARCUS KENARD JOE,                        §
TDCJ No. 1047716,                           §
                                            §
              Plaintiff,                    §
                                            §
V.                                          §          No. 3:21-CV-1814-D
                                            §
MARIO KENI CASH,                            §
                                            §
              Defendants.                   §

          ORDER ADOPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case on August 12, 2021. Plaintiff has not filed objections

to the findings, conclusions, and recommendation, although he filed on August 31,

2021 on a prisoner civil rights complaint form what the clerk of court has docketed

as an amended complaint, and he filed on September 14, 2021 a motion for correction

that is unclear regarding the relief he seeks.   In no filing does plaintiff establish that

he is not subject to the three-strikes bar of 28 U.S.C. § 1915(g) or that he is under

imminent danger of serious physical injury. And he has yet to pay the full filing fee

of $400.
  Case 3:21-cv-01814-D-BN Document 7 Filed 09/16/21             Page 2 of 2 PageID 29



         The undersigned district judge has reviewed the proposed findings,

conclusions, and recommendation of the United States Magistrate Judge for plain

error.      Finding   none,    the   court   adopts   the   findings,   conclusions,   and

recommendation of the United States Magistrate Judge.

         SO ORDERED.

         September 16, 2021.

                                                 _____________________________
                                                 SIDNEY A. FITZWATER
                                                 SENIOR JUDGE
